FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

LISBETH DUQUE MOJICA,                  
                         Petitioner,       No. 07-73098
                 v.
                                           Agency No.
                                           A096-538-353
ERIC H. HOLDER   Jr., Attorney
General,                                     OPINION
                       Respondent.
                                       
    On Remand from the United States Supreme Court

                   Filed August 10, 2012

    Before: Alfred T. Goodwin, J. Clifford Wallace, and
            William A. Fletcher, Circuit Judges.

                    Per Curiam Opinion




                            9137
9138                  MOJICA v. HOLDER
                         OPINION

PER CURIAM:

   Lisbeth Duque Mojica petitions for review of the Board of
Immigration Appeals’ (“BIA”) order upholding an immigra-
tion judge’s denial of cancellation of removal under 8 U.S.C.
§ 1229b(a). In our original decision, we relied on Mercado-
Zazueta v. Holder, 580 F.3d 1102 (9th Cir. 2009), to hold that
Duque Mojica could impute her father’s legal status to herself
to meet the five-year lawful permanent residence requirement
under 8 U.S.C. § 1229b(a)(1). We therefore granted the peti-
tion for review. Duque Mojica v. Holder, No. 07-73098 (9th
Cir. Dec. 27, 2010) (unpublished). The Supreme Court
granted certiorari, vacated our decision, and remanded for
reconsideration in light of Holder v. Martinez Gutierrez, 132
S. Ct. 2011, 2017 (2012). See Holder v. Duque Mojica, 132
S. Ct. 2679 (2012).

   Because Mercado-Zazueta is no longer valid precedent on
the issue of imputation under 8 U.S.C. § 1229b, see Sawyers
v. Holder, ___ F.3d ___, 2012 WL 2507513 (9th Cir. June 29,
2012) (per curiam), we now reject Duque Mojica’s imputation
argument making use of her father’s lawful permanent resi-
dence.

  As the parties do not dispute that Duque Mojica, on her
own, lacks the requisite lawful permanent residence, we
uphold the BIA’s decision to deny cancellation of removal.

  DENIED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                    BY THOMSON REUTERS—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                             © 2012 Thomson Reuters.